Name: Council Regulation (EEC) No 1116/81 of 28 April 1981 amending Regulation (EEC) No 2511/69 in respect of lemons and Regulation (EEC) No 1035/72 in respect of lemons and preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|31981R1116Council Regulation (EEC) No 1116/81 of 28 April 1981 amending Regulation (EEC) No 2511/69 in respect of lemons and Regulation (EEC) No 1035/72 in respect of lemons and preventive withdrawals of apples and pears Official Journal L 118 , 30/04/1981 P. 0001 - 0002 Spanish special edition: Chapter 03 Volume 21 P. 0180 Portuguese special edition Chapter 03 Volume 21 P. 0180 Finnish special edition: Chapter 3 Volume 13 P. 0056 Swedish special edition: Chapter 3 Volume 13 P. 0056 COUNCIL REGULATION (EEC) No 1116/81 of 28 April 1981 amending Regulation (EEC) No 2511/69 in respect of lemons and Regulation (EEC) No 1035/72 in respect of lemons and preventive withdrawals of apples and pears THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 6 of Council Regulation (EEC) No 2511/69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (4), as last amended by Regulation (EEC) No 1367/80 (5) extended the granting of financial compensation for the marketing of lemons until the end of the 1980/81 marketing year; Whereas these measures have encouraged the marketing of better quality products ; whereas such a trend should be furthered by retaining these measures in the coming marketing year ; whereas, therefore, when the reference price for lemons is calculated, account should not be taken of the transport costs as defined in Article 23 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (6), as last amended by Regulation (EEC) No 1367/80; Whereas Article 15a of Regulation (EEC) No 1035/72 provides that preventive withdrawals may be authorized for apples and pears where the market situation gives reason to fear a collapse of the market and heavy withdrawals and where producer prices fall below certain levels ; whereas experience in the last two marketing years shows that the effectiveness of these preventive withdrawals would be improved if the decision authorizing them could be taken solely on the basis of an examination of the market situation, HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 6 of Regulation (EEC) No 2511/69, "1 June 1981" shall be replaced by "1 June 1982". Article 2 In Article 15a of Regulation (EEC) No 1035/72, paragraph I shall be replaced by the following: "1. As regards apples and pears, if examination of the market situation and particularly of the volume of production and the price levels shows the risk of a collapse of the market and of heavy withdrawals of one or both of the products concerned, it may be decided, in accordance with the procedure laid down in Article 33, that the Member States may authorize producers' organizations to withdraw, during the first months of the marketing year, a proportion of the products which comply with the minimum specifications of the quality standards in force. When a producers' organization makes use of this authorization, it shall grant to member producers an indemnity, calculated on the basis of the withdrawal price referred to in Article 15, in respect of the quantities of products withdrawn." (1) OJ No C 75, 3.4.1981, p. 36. (2) OJ No C 90, 21.4.1981, p. 101. (3) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). (4) OJ No L 318, 18.12.1969, p. 1. (5) OJ No L 140, 3.6.1980, p. 24. (6) OJ No L 118, 20.5.1972, p. 1. Article 3 In the first indent of the first subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, "31 May 1981" shall be replaced by "31 May 1982". Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1981. For the Council The President J. de KONING